Hall, Presiding Judge,
concurring specially. In my opinion, this case is controlled by State Farm, Mut. Auto. Ins. Co. v. Godfrey, 120 Ga. App. 560 (171 SE2d 735), certiorari denied, 120 Ga. App. 887 (whole court case with Judges Pannell and Whitman dissenting). This court held that a suit under the Uninsured Motorists’ Act against John Doe would not lie for the reason that the defendant' insurer established on motion for summary judgment "the identity of the owner and operator, and the plaintiff offered no probative evidence to rebut that presented by the insurer.”